Order entered January 13, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01233-CV

                                 DAVID E. SHAW, Appellant

                                                V.

                                 CITY OF DALLAS, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-08164

                                            ORDER
       Before the Court is appellant’s January 8, 2020 motion for extension of time to file his

amended brief and appellee’s January 10, 2020 response. We GRANT the motion to the extent

we ORDER the amended brief be filed no later than February 10, 2020. Appellee’s brief shall

be filed no later than March 2, 2020.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE